Citation Nr: 1509034	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-45 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left Achilles tendon injury. 

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) including as due to Persian Gulf War service. 

3.  Entitlement to service connection for skin problems including as due to an undiagnosed illness. 

4.  Entitlement to service connection for joint pain including as due to an undiagnosed illness. 

5.  Entitlement to service connection for muscle pain including as due to an undiagnosed illness. 

6.  Entitlement to an initial compensable rating for mood disorder including sleep disturbance, anxiety, and depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1972 to July 1976 with additional active duty in the Colorado Air National Guard from April to May 1995, February to June 2003, and May to July 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection and a noncompensable rating for a mood disorder, effective January 22, 2008, and that denied service connection for bilateral hearing loss, tinnitus, residuals of a left Achilles tendon injury, skin disorder, joint disorder, and muscle disorder. 

In a November 2009 substantive appeal, the Veteran requested a Board hearing by videoconference from the RO.  He withdrew the request in writing in November 2014.   

In May 2014, the RO granted service connection for bilateral hearing loss and tinnitus.  Therefore, these claims are no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  
The issue of service connection for a skin problem is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active federal service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  There is no competent and credible lay or medical evidence of chronic residuals of a left Achilles tendon injury, chronic fatigue syndrome, muscle or joint disorders including as symptoms of an undiagnosed illness.  

3.  Since the January 22, 2008 effective date for service connection, the Veteran's mood disorder with intermittent sleep disturbance and mild anxious and depressive symptoms is a single formally diagnosed disorder that does not impose social or occupational impairment or require continuous medication.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left Achilles tendon injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for chronic fatigue syndrome are not met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

3.  The criteria for service connection for muscle pain including as an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

4.  The criteria for service connection for joint pain as an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

5.  The criteria for a compensable rating for a mood disorder including sleep disturbance, anxiety, and depression are not met at any time since the effective date for service connection on January 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.125, 4.130, Diagnostic Code 9435 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in December 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Vazquez-Flores, supra.  

Regarding the claim for a compensable rating for mood disorder, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his optical neuritis was granted and an initial rating was assigned in the November 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, lay statements from the Veteran, and the results of VA examinations in July 2008 and October 2012 have been obtained and considered.  Based on the foregoing, the Board finds that VA has satisfied its duty to assist.  Moreover, the Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

As noted, the Veteran was afforded a VA physical examination in July 2008 and VA mental health examinations in July 2008 and October 2010 with respect to the service connection and increased rating issue decided herein.  In January and November 2009, the Veteran suggested that the July 2008 physical examination was not thorough because the examiner seemed more interested in his foreign deployments working with allied Air Forces than in his claimed disorders.  The Board finds that the July 2008 physical examination and the 2008 and 2010 mental health examinations, in combination with the all the evidence of record, are adequate to decide the issues as they included an interview with the Veteran; a review of the record, to include his service treatment records; and clinical examinations.   The report of the physical examination addressed the Veteran's symptoms and contentions, included detailed clinical observations and an imaging study. The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The Veteran served as a U.S. Air Force and Colorado Air National Guard (ANG) aircraft mechanic and flight line supervisor.  His ANG service was from 1978 to 2007 when he retired as a Senior Master Sergeant.  He also worked as a civilian aircraft ordnance systems technician at his home Air National Guard base.  Three periods of federal active duty from April to May 1995, February to June 2003, and May to July 2004 in Turkey and Iraq are documented in the file.  The Veteran contended in his January 2008 claim and November 2009 substantive appeal that all disorders on appeal are directly related to his military service and deployments to combat areas and that his mental health disorder is more severe than is contemplated by the initial noncompensable rating.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Therefore, as the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations, presumptive service connection based on continuity of symptomatology is inapplicable. 

Subject to various conditions, service connection may be granted for a qualifying chronic disability including an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Achilles Tendon

An Army Line of Duty Determination showed that the Veteran was on federal active duty from April 13, 1995 to May 14, 1995 and was deployed to the Incirlik Air Base in Turkey.  In late April, the Veteran sustained a torn left Achilles tendon while playing basketball.  An X-ray showed no fractures.  He underwent surgical repair of the tendon and was placed in a short leg case for several weeks.  Upon his return to his home ANG base in Colorado, he underwent physical therapy and was restricted in duties for approximately six months.  In May 1996, a military outpatient clinician noted that the Veteran totally recovered from the injury and that no further orthopedic or physical therapy was necessary.  He returned to his civilian work as an aircraft mechanic at the ANG base and continued his ANG service until 2007 that included two additional deployments to Southwest Asia in 2003 and 2004.   All subsequent physical examinations noted the occurrence of the injury but with no residual limitations.  All post-deployment questionnaires were silent for any left Achilles symptoms or limitations.  

In July 2008, a VA physician noted a review of the claims file including the history of the left Achilles tendon repair in 1995.  The Veteran reported that he recovered well after the therapy but that he continued to experience some stiffness in the mornings that eased when he started walking.  He reported that the symptom did not impair his occupation or daily activities.  He reported that he could walk long distances and for a long period of time, toe and heel walk, ride a bicycle, and run.  He did not use assistive devices.  On examination, the physician noted that the Veteran was "very agile" with a normal gait.  The physician noted no deformity, masses, weakness, or localized tenderness.  The width of the tendon was the same as on the opposite side with no deviation.  Range of motion was normal on passive and active repetitive movement.  A concurrent X-ray was normal except for small plantar and posterior calcaneal spurs.  The physician observed no lower limb symptomatology and found that the left Achilles tendon tear had healed very well without any adverse sequellae.  

Records of private primary care including several annual physical examinations in February 2009 and April 2010 are silent for any treatment for the left Achilles tendon.  In notations in March 2005, April 2005, and January 2008, clinicians noted that the Veteran was able to lift weights and was running several miles per day.  

In a January 2009 notice of disagreement, the Veteran noted generally that some of his problems were not as prevalent on the day of the examination as they were at other times and that he experienced significant pain 8 to 10 days per month.  He did not indicate that the pain included the left Achilles tendon, but he called attention to the surgery to repair the left Achilles tendon and 1995.  He contended that not all his medical records had been considered and that the 2008 VA examiner "discussed foreign Air Forces as opposed to my medical conditions." 

In October 2012, a VA mental health examiner noted the Veteran's report that he enjoyed exercising one hour per day, hiked and climbed 14,000 foot mountains in his state.  

The Board finds that service connection for residuals of left Achilles tendon tear and repair is not warranted because the Veteran does not have a current left Achilles tendon disability.  The Board considered all service and post service treatment records including the records of the 1995 injury and surgical repair.  As noted above, the Board finds that the examination of his left Achilles tendon, ankle, and foot was adequate because it contained acknowledgement of the Veteran's history and current symptoms, a detailed clinical examination, imaging studies, and a  clinical finding.  The examiner clearly attended to the examination.  

The Veteran is competent to report his treatment history and current symptoms, but the Board finds that his reports of current severe pain are not credible as they are inconsistent with all records.  In 1996, clinicians noted that the Veteran had totally recovered from the torn tendon.  The Veteran continued his civilian and ANG occupation as flight line aircraft mechanic for more than 10 years with no further therapy or limitations of duty.  ANG and post-service private records are silent for any symptoms including during comprehensive physical examinations in 2009 and 2010.  Most significantly, the Veteran reported to examiners in 2008 and 2012 that he was able to run, hike, lift weights, and engage in demanding mountain climbing, all inconsistent with significant pain 8 to 10 days per month which he reported only in his notice of disagreement to VA adjudicators.  The examiner noted his report of morning stiffness but also noted the presence of calcaneal spurs unrelated to the torn tendon.  

The Board places greatest probative weight on the observations and conclusions of the VA physician in July 2008 who found no clinical evidence or pathology of a current disability.  As the Veteran's later reports in 2009 of significant pain are inconsistent with his reports to clinicians of a robust level of activity, the Board finds that an additional examination is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Chronic Fatigue Syndrome
Muscle Pain
Joint Pain

As previously noted, the Veteran deployed to air bases in Southwest Asia for approximately two months each in 2003 and 2004.  Service treatment records prior to the deployment are silent for any symptoms of recurrent fatigue, muscle, or joint pain.  

Upon return from deployment in April 2003, the Veteran completed several post-deployment questionnaires that were reviewed by medical officers.  He denied exposure to all listed environmental hazards and all listed symptoms including muscle and joint pain and stiffness.  He reported only ringing in the ears, cough, and runny nose and assessed his health as the same or better than prior to deployment.   In July 2003, the Veteran underwent a physical examination by his private primary care provider.  The Veteran reported exposure to dust and laser lights and experienced gastrointestinal discomfort but no other symptoms. 

In an April 2004 pre-deployment questionnaire, the Veteran assessed his state of health as very good, and no referrals for further examination were ordered by the reviewing medical officer.  In a July 2004 post-deployment questionnaire, the Veteran assessed his state of health as the same as prior to deployment.  He reported dizziness, fainting, and light headedness but denied painful joints and muscle aches.  In a patient health questionnaire the same month, the Veteran reported feeling tired or having little energy but that he was under stress because of poor leadership during an ANG base inspection.   In an August 2004 private primary care physical examination, the Veteran reported that there had been "chemical warfare" near his location in Iraq, and that he had experienced intermittent dizziness since that time.  The Veteran had a workup for cardiovascular disease but there were no reports or clinical observations of chronic fatigue, joint, or muscle pain.  

In July 2008, a VA physician noted a review of the claims file and the Veteran's report that he experienced chronic fatigue and generalized muscle and joint aches   while serving in Southwest Asia.  The latter were primarily in the lower extremities.  However, the Veteran reported that he had made a complete recovery and no longer experienced fatigue or muscle and joint pain and could now run and climb stairs with no mobility limitations.  The physician found that in the absence of objective signs, symptoms, or pathology there was no evidence to support a diagnosis of chronic fatigue syndrome and that whatever muscle and joint pain may have existed were now in complete remission.  

In annual VA physical examinations in February 2009 and April 2010, the Veteran denied any fatigue, unusual muscle aches and cramps or weakness.  

The Board refers to the private and VA evidence noted above regarding the Veteran's level of physical activity and recreation and his January 2009 statement of significant pain 8 to 10 times per month.  The Board again finds that this lay statement is not credible as it is inconsistent with all reports in military questionnaires and to clinicians in the setting of seeking and receiving medical care. 
 
The Board places greatest probative weight on the observations and conclusions of the VA physician in July 2008 and the later reports by the Veteran of a robust capacity for physical activity and finds that the Veteran does not have chronic fatigue syndrome or undiagnosed disabilities of the muscles and joints.   As the Veteran's reports in 2009 of significant pain are inconsistent with his reports to clinicians of a robust level of activity and denials of symptoms on VA annual examinations in 2009 and 2010, the Board finds that an additional examination is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.  

Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran was granted service connection for mood disorder, not otherwise specified, with intermittent sleep disturbance and mild anxious and depressive symptoms, effective January 22, 2008.  The RO assigned a noncompensable rating under Diagnostic Code 9435 for mood disorders.  However, the criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders provides for a noncompensable rating when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupation and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress; or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

Higher schedular ratings are available for more severe symptoms and impairment.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 represents some mild symptoms or some difficulty in social and occupational functioning but generally functioning pretty well with some meaningful relationships.   

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Service and private treatment records are silent for any mental health symptoms or treatment with the following exceptions.  In a May 2003 questionnaire, the Veteran reported that he felt under stress because of his son's imminent marriage, and in a July 2004 questionnaire because of poor leadership during an ANG base inspection.  

In a July 2008 mental health examination, a VA psychiatrist noted a review of the claims file and the Veteran's report that he was under constant mortar and rocket attacks while serving in Iraq and that in June 2004 he was in proximity to an ordnance detonation that did not cause injury but increased his anxiety.  Evaluations for a head injury were negative.  He reported that after the deployment, he felt restless and "zoned out" occasionally.  He reported mild to moderate discomfort regarding his physical disabilities, mild depression and forgetfulness, frustration with accuracy and delay of his retirement benefits, and some ritualistic behavior such as arranging hand towels in a certain way and keeping doors closed.  He denied any suicidal ideations, hallucinations, impulsivity, or panic attacks.   He acknowledged that he had no mental health treatment during or after service.  He reported that he currently had an active retirement lifestyle, volunteered for political work, and intended to return to school to earn master's degree.  He had no difficulty with daily activities or work tasks prior to retirement and enjoyed running and model railroading.  He reported some awakening in the middle of the night associated with slight anxiety and dreams of combat.  On examination, the Veteran affect was tense and blunted, and he showed mild deficits in short term memory testing but no persistent symptoms to support a diagnosis of posttraumatic stress disorder.   The psychiatrist diagnosed mood disorder, not otherwise specified, associated with the Veteran's service in Southwest Asia and with reported physical problems.  He also diagnosed cognitive disorder but was unable to determine the etiology.  He assigned a GAF score of 65, indicating some mild symptoms, but no requirement for continuous medication and not severe enough to interfere with social or occupational functioning.  

In annual VA physical examinations in February 2009 and April 2010, screenings for depression was negative.  

In May 2010, the Veteran's representative requested a contemporary examination although there was no report of worsening symptoms or impairment. 

In October 2012, a VA psychologist performed a review examination, noted a review of the claims file, and summarized the observations and diagnosis from the 2008 examination.  The Veteran reported good family relationships but some problems with attention to them and a desire to remain by himself much of the time. On the other hand, he reported being active in his church, attending theater and movies with his wife, and travelling frequently.  He reported exercising daily, hiking, and mountain climbing.  He attended evening classes in counseling sponsored by his church, volunteered to install computer software at the school where his wife worked, and assisted a daughter in a small business.  He reported that he could accomplish all tasks but with some problems with concentration.
He reported mild anxiety regarding his daughter's pregnancy and that he slept five to six hours per night but awoke at 3 to 4 am because of worry.  He reported a mild lack of interest and "feeling down" because his career was over.  On examination, the psychologist noted no communication or thought process deficits but mild attention and short term memory deficiencies consistent with those observed by the 2008 examiner.  The psychologist concurred in the previous diagnosis of a single mood disorder and attributed the attention and memory shortcomings to a lack of sleep the previous night and not to a diagnosed cognitive disorder.   The psychologist found that the Veteran's mood disorder was not severe enough to interfere with occupational and social functioning or require continuous medication. 

The Board finds that a compensable rating for service connected mood disorder including sleep disturbance, anxiety, and depression is not warranted at any time since the effective date of service-connection.  The Veteran is competent and credible in his reports to clinicians regarding his mental health symptoms and social and occupational activities as they were consistently reported and accepted by clinicians without challenge as exaggerated or manipulative.  However, as noted above, the Board finds that his statement in a January 2009 notice of disagreement of significant issues 8 to 10 days per month is not credible as it is not consistent with his record of military and civilian work performance since the Southwest Asia deployment and his post-retirement level of social and volunteer activity.  The Board places greatest probative weight on the consistent observations, diagnoses, and assessments provide by the VA psychiatrist and psychologist who found that the Veteran's mild mood disorder did not impair his social and occupational functioning and did not require continuous medication.  Records of private primary care providers and VA outpatient treatment are completely silent for any providers noted any on-going mental health counseling or care.   

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a compensable rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a compensable rating for his mood disorder.

The above determinations are based upon application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected mood disorder reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. at 116.

Here, the rating schedule fully contemplates the Veteran's reported and observed symptoms and level of occupational and social impairment, with higher ratings available.  Not only are all the Veteran's symptoms contemplated in the applicable schedular criteria, but the Board has also taken into account the type and degree of all the symptoms and their effects that would justify a particular rating.  Notably, there is no evidence or argument that the schedular criteria are otherwise inadequate to evaluate the Veteran's mood disorder.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of a mood disorder, a single disability.  The Veteran's only other service connected disorders are bilateral hearing loss and tinnitus, and ratings for these disorders are not on appeal.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER


Service connection for residuals of a left Achilles tendon injury is denied. 

Service connection for chronic fatigue syndrome (CFS) including as due to from Gulf War service is denied. 

Service connection for joint pain including as due to an undiagnosed illness is denied. 

Service connection for muscle pain including as due to an undiagnosed illness is denied. 

An initial compensable rating for mood disorder including sleep disturbance, anxiety, and depression is denied.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contended in a February 2008 statement that he had experienced "skin problems" since his service in Southwest Asia.  

Service treatment records are entirely silent for any symptoms, diagnoses, or treatment for a skin disorder except for the surgical removal of a melanoma from the left upper arm in 1992.  The Veteran underwent a VA examination in July 2008 in which a VA physician noted the Veteran's report of a rash over his face and entire body that had dissipated and not returned in the past year.  The physician noted no current skin lesions or rash.  However, in February 2010, he reported to a VA outpatient nurse that he experienced a recurrent rash since his deployment to Panama in the 1980s.  He reported that the rash episodes lasted two to three weeks and spontaneously resolved.  The nurse noted small pustules and small redden irregular circles with dried centers on both arms, the trunk of the body, and both thighs.  In April 2010, the Veteran reported to a VA clinician that he received treatment for the rash from a private dermatology clinic.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As there is now competent lay and medical evidence of a current skin disorder, service record evidence of service in Southwest Asia, and lay evidence that indicates that the intermittent rash had its onset during active service or was caused or aggravated by service, another VA examination and opinion is necessary to decide the claim.  

Additionally, the file contains evidence of ongoing VA medical care through September 2013 and that any additional records of care to the present may be relevant to the remaining disabilities on appeal.  Accordingly, the AOJ should request VA medical records pertaining to the Veteran that are dated from September 2013 to the present.  Furthermore, the Veteran reported that he also receives non-VA care for his claimed disorder.  Therefore, while on remand, the Veteran should be given an opportunity to identify any additional non-VA records relevant to the claims on appeal that have not been previously obtained.  
 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained including records of care at VA facilities dated from April 2010 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any skin disorders.  If possible, the examination should be scheduled at a time when the Veteran is experiencing a skin outbreak.  If not possible, advise the Veteran to visit his VA primary care provider during an outbreak and request that the VA examiner assess the disorder based on observations by the outpatient clinicians.  The electronic record, to include this Remand, must be made available for review by the examiner.   Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion on the following inquiries:

(A)  Identify all currently diagnosed skin disorders or disorders that may have been intermittent or present but resolved from January 2008 to the present.

(B)  For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is caused or aggravated by any aspect of active duty service including service in Southwest Asia in 2003 and 2004.   

The examiner must consider the Veteran's lay statements and service and private treatment records.   

A complete rationale for any opinion expressed must be provided.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


